      Case 1:17-cv-12100-PBS Document 102 Filed 06/18/19 Page 1 of 1




                 UNITED STATES DISTRICT COURT
                   DISTRICT OF MASSACHUSETTS

Darry Mason Henderson

          Plaintiff

          v.                           CIVIL ACTION 1:17-12100-PBS

Massachusetts Bay Transportation Authority

          Defendant


                                JUDGMENT

SARIS, C.J.

     In accordance with the Court’s Memorandum and Order [dkt #

101] dated June 17, 2019, granting defendant’s motion for

summary judgment, it is hereby ORDERED:

     Judgment entered for the MBTA.


                                                   By the Court,

June 18, 2019                                      /s/ Arnold Pacho
Date                                               Deputy Clerk
